Exhibit 10.4

FORM OF RESTRICTED STOCK AGREEMENT

FOR DIRECTORS

This Restricted Stock Agreement (“Agreement”) is made as of                     
(the “Grant Date”) between Delcath Systems, Inc. (the “Company”) and
                     (the “Director”).

WHEREAS, the Company maintains the Delcath Systems, Inc. 2009 Stock Incentive
Plan, as amended (the “Plan”), which, is generally administered by the
Compensation and Stock Option Committee of the Board of Directors, but with
respect to a non- employee director grantee, is administered by the Company’s
full Board of Directors (the “Board”), subject to the advice and recommendations
of the Compensation and Stock Option Committee, and

WHEREAS, in consideration of the Director’s continued service to the Company,
the Board has determined that the Director shall be granted an award of
Restricted Stock under the Plan, and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and the Director, the parties have set forth the terms of such award
in writing in this Agreement;

NOW, THEREFORE, the Company and the Director agree as follows:

1. Award.

(a) Grant. The Director is hereby granted          shares (the “Restricted
Stock”) of the Company’s common stock, par value $.01 per share (“Stock”), which
shall be issued in the Director’s name subject to the restrictions contained in
this Agreement. The Restricted Stock awarded pursuant to this Agreement is
separate from and not in tandem with any other award(s) granted to the Director
under the Plan or otherwise.

(b) Plan Incorporated. The Director acknowledges receipt of a copy of the Plan
and agrees that this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. Any terms used in this Agreement and not
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between this Agreement and the Plan, the Plan shall control.

2. Restrictions. The shares of Restricted Stock are subject to the following
restrictions (collectively, the “Restrictions”):

(a) Forfeiture Restrictions. If the Director’s service to the Company as a
director, employee or consultant shall terminate for any reason other than a
“Change of Control” or the Director’s “Disability” or death as provided in
Section 3 below, the Director shall forfeit the right to receive any shares of
Restricted Stock with respect to which the Restrictions have not lapsed as
provided in Section 3 as of the effective date of termination of Director’s
service to the Company.



--------------------------------------------------------------------------------

(b) Competition. In the event the Director becomes employed by, associated in
any way with, or becomes the beneficial owner of more than 1% of the equity of,
any business which competes, directly or indirectly, with the Company’s business
in any geographical area where the Company then does business, or if the
Director engages in criminal conduct with respect to the Company, a Subsidiary,
or any of their property, shareholders, employees, officers or directors, or
engages in conduct involving moral turpitude, the Director shall forfeit the
right to receive any shares of Restricted Stock with respect to which the
Restrictions have not lapsed as provided in Section 3.

(c) Restrictions on Transfer. The Director may not sell, assign, pledge,
exchange, hypothecate or otherwise transfer, encumber or dispose of any shares
of Restricted Stock with respect to which the Restrictions have not lapsed as
provided in Section 3. Upon any violation of this restriction, the shares of
Restricted Stock with respect to which the Restrictions have not lapsed as
provided in Section 3 below shall be forfeited and the attempted transfer shall
be null and void.

3. Lapse of Restrictions.

(a) Unless otherwise accelerated pursuant to this Section or otherwise by the
Board pursuant to its authority under the Plan, the Restrictions will lapse with
respect to the shares of Restricted Stock in accordance with the following
schedule provided the Director remains in continuous service as a director,
employee or consultant to the Company or its Subsidiaries on such date:

 

 

NUMBER

 

  

 

DATE

 

                     

(b) Notwithstanding the foregoing, the Restrictions with respect to all shares
of Restricted Stock will lapse immediately and the shares shall vest
automatically as of the date of a “Change of Control” of the Company (as such
term is defined in the Plan).

(c) Notwithstanding the foregoing, in the event the Director’s service to the
Company as a director, employee or consultant is terminated by reason of the
Director’s death or “Disability”, the Restrictions with respect to all shares of
Restricted Stock will lapse immediately and the shares shall vest automatically
as of the date of the Director’s death or as of the effective date of the
Director’s termination of service to the Company by reason of his or her
Disability. For purposes of this Agreement, “Disability” means that as of the
date of the Director’s

 

2



--------------------------------------------------------------------------------

termination of service to the Company as a director, employee or consultant, the
Director suffers from a medically determinable physical or mental impairment
that renders the Director unable to perform substantially all of the duties of
the Director’s position and can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

The shares of Restricted Stock with respect to which the Restrictions have
lapsed shall cease to be subject to any Restrictions except as otherwise
provided in the Plan.

4. Custody of Restricted Stock.

(a) Custody. The Company shall register, electronically or otherwise, the shares
of Restricted Stock granted hereunder in the Director’s name. Any stock
certificate(s) issued in connection with the Restricted Stock shall be delivered
to and held by the Secretary of the Company until forfeiture occurs or the
Restrictions lapse with respect to such shares of Restricted Stock pursuant to
the terms of the Plan and this Agreement.

(b) Additional Securities as Restricted Stock. Any securities received as the
result of ownership of shares of Restricted Stock, including without limitation,
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization (all such securities to be considered
“Restricted Stock” for all purposes under this Agreement), shall be held in
custody in the same manner and subject to the same conditions as the shares of
Restricted Stock with respect to which they were issued.

(c) Delivery to the Director. With respect to shares of Restricted Stock for
which the Restrictions have lapsed (without forfeiture), the unrestricted shares
of Restricted Stock shall be released to the Director by electronic transfer or
in the form of a stock certificate, and such method of delivery shall be made at
the Company’s discretion. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements of any regulation applicable to the issuance or
delivery of such Stock. The Company shall not be obligated to issue or deliver
any Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any securities exchange. The Company shall not be required to transfer on its
books any shares of Stock (whether subject to restrictions or unrestricted)
which shall have been sold or transferred in violation of any of the provisions
set forth in this Agreement.

5. Status of Stock. Notwithstanding the Restrictions contained herein, and
unless and until the shares of Restricted Stock are forfeited pursuant to the
provisions of this Agreement, the Director shall have all rights of a
stockholder with respect to the shares of Restricted Stock, including the right
to vote such shares and to receive dividends thereon.

6. Relationship to Company.

(a) No Effect on Company’s Rights or Powers. The existence of this Restricted
Stock Agreement shall not affect in any way the right or power of the Company or
its

 

3



--------------------------------------------------------------------------------

stockholders to make or authorize any or all adjustments, recapitalizations,
reorganization, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the shares
of Restricted Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b) No Guarantee of Continued Service. Neither this Restricted Stock Agreement
nor the shares of Restricted Stock awarded hereby shall confer upon the Director
any right with respect to continued service to the Company, nor shall this
Restricted Stock Agreement or the shares of Restricted Stock awarded hereby
interfere in any way with any right the Company would otherwise have to
terminate the Director’s service at any time. This Agreement shall not be deemed
to enlarge or alter any rights Director may have pursuant to any other agreement
with the Company.

7. Agreement with Respect to Taxes. The Director shall be liable for any and all
taxes, including withholding taxes, arising out of this Restricted Stock award
or the lapse of the Restrictions hereunder. The Director agrees to indemnify the
Company for any applicable tax liability related to the Restricted Stock.

8. Board’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the Board
pursuant to the terms of the Plan, including, without limitation, the Board’s
rights to make certain determinations and elections with respect to the shares
of Restricted Stock granted hereby.

9. Section 83(b) Election. The Director is hereby advised that he or she may
wish to consult an attorney or accountant concerning the advisability of making
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder. Such an election
(which must be made within 30 days of the date of the grant of the Restricted
Stock) may permit the Director to pay current income tax based on the present
fair market value of the Restricted Stock, as opposed to the fair market value
of the Restricted Stock when the restrictions imposed thereon under this
Agreement lapse. Director must notify the Company within ten (10) days of any
such election.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns of the Company and all persons lawfully
claiming under the Director.

11. Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of a party’s signature hereto
by facsimile or PDF shall bind the parties hereto.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.

 

4



--------------------------------------------------------------------------------

13. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

14. Acceptance of Terms and Conditions. This Restricted Stock award will not be
effective until the Director has acknowledged and agreed to the terms and
conditions set forth herein by executing this Agreement in the space provided
below and returning the same to the Company.

Awarded subject to the terms and conditions stated above:

 

DELCATH SYSTEMS, INC.    

Accepted under the terms and

conditions stated above:

By:  

 

   

 

 

    Authorized Officer    

 

5